Third District Court of Appeal
                               State of Florida

                          Opinion filed January 17, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1344
                         Lower Tribunal No. 97-29656
                             ________________

                    Herby Luma a/k/a Ronet Bastien,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Daryl E.
Trawick, Judge.

      Herby Luma a/k/a Ronet Bastien, in proper person.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before SALTER, EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Herby Luma, a/k/a Ronet Bastien, appeals the trial court’s rejection of his

motion to correct illegal sentence mailed to the clerk of the Eleventh Judicial
Circuit on May 25, 2017.       We treat this appeal as a petition for a writ of

mandamus. The record in this case, at page 70, reflects a memorandum written by

a deputy clerk of the Eleventh Judicial Circuit explaining as follows:

      The Record on Appeal will be prepared without the Motion to Correct

      Sentence mailed to this office on May 25, 2017. A diligent search of

      the court file was conducted and it could not be located because it was

      returned to the defendant pursuant to the Order Prohibiting dated

      September 13, 2016.

      Although an order to show cause why the appellant should not be precluded

from further pro se filings was entered by the trial court, no order actually

precluding pro se filings was ever entered. The September 13, 2016 order simply

refers to a non-existent order that purportedly prohibited further pro se filings.

Thus, it appears that the clerk of the Eleventh Judicial Circuit erroneously rejected

the appellant’s motion.

      On remand, the trial court shall consider and rule upon the appellant’s

motion, should he wish to re-transmit it to the trial court. We express no view as

to the merits of the motion. The trial court is not precluded from again entering an

order to show cause, if appropriate, and acting upon it based on the appellant’s

response, or lack thereof, by either entering an order prohibiting appellant from

filing any additional pleadings in the trial court unless signed by a member of the



                                         2
Florida Bar in good standing, or by discharging the show cause order. See State v.

Spencer, 751 So. 2d 47 (Fla. 1999).

      Petition granted.




                                        3